Citation Nr: 1613067	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis and joint pain of the left shoulder.

2.  Entitlement to service connection for arthritis and joint pain of the right shoulder.

3.  Entitlement to service connection for cardiac arrhythmia (claimed as heart palpitations).

4.  Entitlement to service connection for a heart disorder other than cardiac arrhythmia.

5.  Entitlement to service connection for a respiratory disorder, to include bronchitis, pneumonia, and reactive airway disease/asthma, to include as due to exposure to chemicals and asbestos.

6.  Entitlement to service connection for arthritis and joint pain of the left hip, to include as secondary to service-connected disabilities of the low back and knees.

7.  Entitlement to service connection for arthritis and joint pain of the right hip, to include as secondary to service-connected disabilities of the low back and knees.

8.  Entitlement to service connection for residuals of injury to the tailbone, to include a disorder of the sacroiliac joint(s).


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1966 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for a heart disorder, bronchitis, pneumonia, a left hip disorder, a right hip disorder, a tailbone disorder, and arthritis and joint pain.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Muskogee, Oklahoma.

In September 2015, the Veteran and his spouse testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.

During the September 2015 hearing, the undersigned granted the Veteran's request to hold the record open for a period of 60 days for the submission of additional evidence.  In October 2015, the Veteran's attorney requested an additional 60 days.  Further evidence was thereafter received in January 2016, with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  As such, the Board may properly consider such evidence.

During the September 2015 hearing, the Veteran clarified that his claim for service connection for "arthritis and joint pain" pertained to his shoulders, back, hips, and knees.  The Board notes that the Veteran is already service-connected for arthritis of his knees and back.  See rating decision dated March 2013.  As such, the only joints remaining in controversy are the shoulders and hips.

The record reflects that the Veteran is not seeking service connection for a tailbone disorder per se, but rather for residuals of in-service injury to the tailbone, to include a disorder of the sacroiliac joint(s).  The record also reflects that he is seeking service connection for a respiratory disorder, however characterized, to include bronchitis and pneumonia, to specifically include as due to exposure to chemicals and asbestos.  The evidence contains a further diagnosis of reactive airway disease/asthma, and raises the issue of entitlement to service connection for disorders of the hips as secondary to service-connected disabilities of the low back and knees.  In addition, as discussed in further detail below, the Board has determined that service connection is warranted for cardiac arrhythmia, but that further development is warranted with respect to service connection for heart disorders other than arrhythmia (such as coronary artery disease).  The issues on appeal have been recharacterized accordingly.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a Veteran's claim for service connection should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).



Materials received from the Veteran's attorney in January 2016 raise issues with respect to the Veteran's entitlement to service connection for hiatal hernia, gastroesophageal reflux disease (GERD), and brain injury.  They also contain statements to the effect that the Veteran may be entitled to an increased rating for his service-connected low back disorder on the basis of neurological symptoms.  However, inasmuch as these matters have not been adjudicated by the AOJ in the first instance, the Board does not have jurisdiction over them.

In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  If the Veteran wishes issues pertaining to service connection for hiatal hernia, GERD, and/or brain injury, and/or an increased rating for his service-connected low back disability, to be considered, he and/or his attorney must file the appropriate application(s) with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The electronic files contain additional evidence-including a transcript of the September 2015 Board hearing, additional treatment records, a private medical opinion, and the aforementioned waiver with respect to the further evidence received in January 2016-which the Board has reviewed.

The Board's present decision is limited to issues #3, 6, and 7, as enumerated on the title page.  For the reasons set forth below, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran has a cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia and atrial fibrillation, and the evidence is at least in relative equipoise as to whether it was incurred in service.

2.  The Veteran has arthritis of both hips, and the evidence is at least in relative equipoise as to whether it was caused by service-connected disabilities of his low back and knees.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia and atrial fibrillation, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for arthritis of the left hip have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for arthritis of the right hip have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for cardiac arrhythmia (claimed as heart palpitations) and arthritis and joint pain of his hips.  He maintains that he has a cardiac arrhythmia that had its onset in service, and has submitted medical evidence indicating that he has arthritis of his hips that was caused by service-connected disabilities of his low back and knees.

As set forth below, the Board is granting the Veteran's claims of entitlement to service connection for cardiac arrhythmia and arthritis of the hips.  As the Board's decision is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to the filing of a claim for benefits based on that disability, the report of diagnosis is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including cardiovascular-renal disease-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, cardiovascular disease is among the diseases listed in section 3.309(a).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the present case, the Board finds that the evidence supports the Veteran's claim for service connection for cardiac arrhythmia.  The evidence shows that the Veteran first reported a history of "palpitation or pounding heart" during a periodic in-service examination in November 1971, approximately five years after entering service.  He reported the same history in November 1985, when he was examined for separation, and again complained of palpitations/rapid heartbeat after service in January 1987 and April 1990.  The possibility of supraventricular tachycardia (SVT) was raised on the lattermost occasion, and thereafter confirmed in March 1996 when he underwent electrophysiology studies and catheter ablation.  More recent records reflect continued complaints of occasional palpitations/fibrillation (in April 2008 and February 2009), and continued medication (Toprol/metoprolol) for control of the condition (as of October 2015).

In addition, a private physician, Dr. Ellis, opined in a December 2015 report that it was more likely than not that the Veteran had his first episode of SVT during service, and that service connection was in order for both SVT and atrial fibrillation.  Dr.  Ellis' opinion appears to be based on an accurate factual history, is consistent with the other evidence of record, including the Veteran's competent statements with respect to the onset and recurrence of observable symptoms, and is uncontradicted by other medical opinion evidence of record.  As such, the Board finds that the criteria for service connection for cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia and atrial fibrillation, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.   

The Board also finds that the evidence supports the Veteran's claims for service connection for arthritis of both hips.  The record reflects that the Veteran is service-connected for chronic lumbosacral strain with osteoarthritis and degenerative spondylosis and for chondromalacia and osteoarthritis of both knees.  Reports of VA examinations conducted in December 2010 and December 2012 reflect that the Veteran has had an abnormal/antalgic gait for several years, attributable to his service-connected low back and/or knee disabilities, and an August 2015 report from the Veteran's private care provider, Dr. Bevers, reflects that the Veteran has osteoarthritis of both hips.

In addition, Dr. Ellis opined in December 2015 that it was more likely than not that the Veteran's antalgic gait caused biomechanical stresses on the Veteran's hip joints, causing arthritis, and that service connection was in order therefor.  Dr.  Ellis' opinion appears to be based on an accurate factual history, as it pertains to the Veteran's documented gait abnormalities, and is uncontradicted by other medical opinion evidence of record.  As such, the Board finds that the criteria for service connection for arthritis of both hips have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  


ORDER

Service connection for cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia and atrial fibrillation, is granted.

Service connection for arthritis of the left hip is granted.

Service connection for arthritis of the right hip is granted.


REMAND

The December 2015 medical opinion from Dr. Ellis makes reference to medical evidence, potentially relevant to the issues remaining on appeal, that is not currently of record, including a January 2006 computed tomography (CT) scan of the Veteran's abdomen and pelvis; records from a Dr. Riha, dated from February 2008 to June 2010, reportedly pertaining to the Veteran's cardiovascular status (a subset of which is not of record); a January 2013 report from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma that reportedly pertains, in part, to the Veteran's shoulder(s); and 11 reports from the Veteran's private physician, Dr. Bevers, dated from November 2006 to October 2014, reportedly pertaining to bronchitis (a subset of which is not of record).  The Veteran has also reported receiving treatment from a variety of providers related to an in-service injury to his tailbone, to include unnamed physicians in Little Rock, Arkansas, in 1988; in an emergency room in Liberal, Kansas, around 1992 or 1993; by a Dr. Grigsby in Miami, Oklahoma, around 1996; and at Community Hospital in Oklahoma City.  Because these records, if obtained, could contain information bearing on the outcome of the issues remaining on appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

In his December 2015 report, Dr. Ellis opined that the Veteran suffered from chronic bronchitis, reactive airway disease/asthma, and arthritis of the shoulders and sacroiliac joints that was more likely than not related to service.  However, Dr. Ellis' opinion with respect to chronic bronchitis and reactive airway disease/asthma appears to be at odds with a relatively contemporaneous report from a Dr. Devakonda, dated October 27, 2015, which failed to diagnose those conditions following pulmonary function testing.  Dr. Ellis also did not address the medical significance, if any, of the fact that the Veteran specifically denied a history of painful or "trick" shoulder at the time of his service separation examination in November 1985, and that his upper extremities were then found to be normal, and the record before the Board does not contain any radiographic evidence to support Dr. Ellis' assertion that the Veteran suffers from traumatic arthritis of his sacroiliac joints.  In addition, no medical opinion has been obtained with respect to the likely etiology of heart disorders other than cardiac arrhythmia (to include coronary artery disease).  Further development of these matters is required.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or provide a release for, all outstanding, relevant records of private (non-VA) treatment, to include a copy of the January 2006 CT scan of his abdomen and pelvis, and complete records of treatment from Drs. Bevers, Riha, and Grigsby; Community Hospital; the physicians who treated him in Little Rock, Arkansas in 1988; the facility where he was treated emergently around 1992 or 1993; and any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If the Veteran provides release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his attorney should be notified.

2.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in Oklahoma City, Oklahoma are associated with the record on appeal, to particularly include any such records dated subsequent to January 24, 2011 (when complete records, pertaining to all relevant disabilities, were last procured), including any relevant records from January 2013, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his attorney should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his lungs.  The examiner should review the record.  All indicated tests should be conducted (including pulmonary function testing, if necessary) and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has, or has had, a clinically identifiable disability of the lungs, to specifically include chronic bronchitis, pneumonia, and/or reactive airway disease/asthma, at any time since September 2010 (when the Veteran filed his claim for service connection).  If any such disability is or has been present, the examiner should provide an opinion, with respect to each such disability, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability began during service, or is otherwise related thereto, to include as due to in-service exposure to chemicals and asbestos.

In so doing, the examiner should accept as true that the Veteran was exposed to asbestos during service (from, among other things, working with electrical wiring and aircraft brake pads), that he was exposed to chemicals in confined areas (including hydraulic fluids, jet fuels, engine oils, exhaust fumes, and solvents), that he worked outdoors in extremely cold and hot weather, and that he was exposed to smog.

The examiner should comment on the medical significance, if any, of the fact that the Veteran was treated for upper respiratory infections on many occasions during service; that he was treated for what was specifically identified as bronchitis on two occasions during service, in February 1977 and November 1978; that pulmonary function testing in March 1982 was noted to be within normal limits; that it was noted on his November 1985 service separation examination report that he had a history of chronic cough that was secondary to bronchitis, which occurred annually; and that pulmonary function testing at that time was interpreted to reveal a moderate expiratory obstruction.

The examiner should also comment on the medical significance of the Veteran's statements to the effect that he has consistently had bronchial problems since service; the October 2015 report from a Dr. Devakonda, setting out an assessment of chronic bronchitis (subsequently modified after pulmonary function testing); and Dr. Ellis' opinion to the effect that it is more likely than not that the Veteran has chronic bronchitis and reactive airway disease/asthma that can be attributed to service.

A complete rationale for all opinions should be provided.

4.  Arrange to have the Veteran scheduled for a VA examination of his heart.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has, or has had, a clinically identifiable disability of the heart other than cardiac arrhythmia, to specifically include coronary artery disease, at any time since September 2010 (when the Veteran filed his claim for service connection).  If any such disability is or has been present, the examiner should provide an opinion, with respect to each such disability, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability began during service, or is otherwise related thereto.

If it is the examiner's conclusion that it is unlikely that any of the identified disabilities began during service, or is otherwise related thereto, the examiner should offer a further opinion as to whether it is at least as likely as not that the Veteran has any disability of the heart that has been caused or aggravated (i.e., permanently worsened) by the Veteran's now service-connected paroxysmal supraventricular tachycardia and atrial fibrillation.

A complete rationale for all opinions should be provided.

5.  Arrange to have the Veteran scheduled for a VA examination of his shoulders and tailbone.  The examiner should review the record.  All indicated tests should be conducted (to include imaging studies, if necessary) and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has, or has had, a clinically identifiable disability of the shoulders and/or tailbone (to include the coccyx and sacroiliac joints), to specifically include arthritis of those joints, at any time since September 2010 (when the Veteran filed his claim for service connection).  If any such disability is or has been present, the examiner should provide an opinion, with respect to each such disability, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability began during service, or is otherwise related thereto.

In so doing, the examiner should accept as true that the Veteran's duties during service required a good deal of bending, reaching, crawling, climbing, and other rigorous physical activity, and that he often worked in confined areas.

The examiner should comment on the medical significance, if any, of the fact that the Veteran suffered a documented contusion to his coccygeal area in September 1972, when he struck the area on the corner of a chair; that he fell and landed on his back during service in February 1980 (which the Veteran has since described as having involved his buttocks); that he complained of recurrent low back pain on several occasions thereafter; that he complained of occasional pain running down his left leg, from his posterior thigh to his hip, and was assessed with sacroiliac dysfunction, during in-service physical therapy in March 1985; that he denied a history of painful or "trick" shoulder at the time of his service separation examination in November 1985, and that his upper extremities were then found to be normal; and that arthritis of the right shoulder was identified on imaging in April 2010 and August 2015.

The examiner should also comment on the medical significance of Dr. Ellis' opinion to the effect that it is more likely than not that the Veteran has arthritis of the shoulders that can be attributed to service, inasmuch as heavy lifting in service likely led to repetitive strains of the shoulders, which then likely led to tendonitis, muscle spasms, biomechanical stress, and, ultimately, arthritis; and that it is more likely that not that the Veteran has arthritis of the sacroiliac joints due to in-service injury to the tailbone.

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


